 In the Matter ofMOBILE STEAMSHIPASSOCIATION, OCEAN DOMINIONSTEAMSHIP CORPORATION,ALUMINUM LINE,SWAYNE & HOYT, LTD.,GULF PACIFIC LINES, LTD., LUCKENBACH GULF STEAMSHIP COM-PANY,INC.,PAN-ATLANTICSTEAMSHIP CORPORATION,WATERMANSTEAMSHIP CORPORATION,MOBILE OCEANIC STEAMSHIP COMPANY,RICHARD MURRAY & COMPANY,FILLETTE GREEN & COMPANY, NOR-TON LILLY & COMPANY, PAGE & JONES, VAN HEYNIGEN COMPANY,UNITEDFRUITCOMPANY, J. R. DENT,STEAMSHIPAGENT,STRACHAN SHIPPING COMPANY,COAST TRANSPORTATION COMPANY,INC.,OCEANIC STEVEDORING COMPANY,WALSH STEVEDORING COM-PANY,INC., RYAN STEVEDORING COMPANY, INC., PATE STEVEDORINGCOMPANY,MURRAY STEVEDORE COMPANY,MOBILE STEVEDORINGCOMPANY,INC.,BAY STEVEDORING COMPANY, BAILEY T.DEBAR-DELEBEN,ALABAMA STATE DOCKS, HORACE TURNER AND CO., MOBILEAND OHIO RR.,ANDERSON AND CLAYTON Co., FIDELITY WAREHOUSECORPORATION, ALABAMAWAREHOUSING COMPANY, WARRANT COM-PRESS& WAREHOUSE CO., TEXAS OIL COMPANYandINTERNATIONALLONGSHOREMEN AND WAREHOUSEMEN'S UNIONCase No. R-391SECOND SUPPLEMENTAL DECISIONANDDIRECTION OF ELECTIONFebruary 16, 1939On September 29, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision, Direction of Elections, andOrder 1 in the above-entitled proceeding.On October 7, 1938, theBoard issued an Amendment to its Decision, Direction of Elections,and Order.2Pursuant to the Direction of Elections, as amended,elections by secret ballot were conducted on October 14, 1938, bythe Regional Director for the Fifteenth Region,including an electionamong the employees of Turner Terminal Company. On November9,1938, the Board issued its Supplemental Decision, Certificationof Representatives, and Orders in which it reported the results of18 N L R B 1297.3 9 N. L. R. B. 6039 N. L R. P. 6211 N. L.R. B., No. 34.374 MOBILE STEAMSHIP ASSOCIATION ET AL.375the election held among the employees of Turner Terminal Company,and in which it noted that Turner Terminal Company had filed anobjection to the Intermediate Report, which the Board was thenconsidering.The results of the election, as reported by the Regional Director,were as follows :Total Number of Employees Eligible to Vote----------------- 49Total Number of Votes Cast--------------------------------- 31Total Number of Votes for International Longshoremen andWarehousemen's Union, affiliated with C. I. 0------------- 18Total Number of Votes for Warehouse Workers, InternationalLongshoremen'sAssociation,Local 1473, affiliatedwithA. F. of L-----------------------------------------------8Total Number of Votes for Neither Organization------------5Total Number of Blank Ballots-----------------------------0Total Number of Void Ballots------------------------------0Total Number of Challenged Ballots------------------------0Total Number of Spoiled Ballots----------------------------0Turner Terminal Company duly filed with the Regional Directorits objections to the Intermediate Report, and requested that theelection be set aside and another election held.The objectionsalleged, in part, that nine employees of Turner Terminal Companywho were eligible to vote in the election were not permitted to votebecause their names had been omitted in error from the list ofeligible employees.4The Regional Director has reported to the Board that these nineemployees were in fact eligible to vote and that, while he has noformal record of a refusal to permit any employees to vote, the nineemployees would not have been permitted to vote at the election,even if they had presented themselves, because their names were notincluded in the eligibility lists.Since the results of the electionmight have been different had these nine persons voted, the Boardfinds that a new election, at which these nine persons shall be per-mitted to vote, is necessary to resolve the question concerning repre-sentation which has arisen among the employees at Turner TerminalCompany.The protest of Turner Terminal Company also includes objectionsto the findings which the Board made in its original Decision withrespect to the unit appropriate for the purposes of collective bar-gaining and with respect to the standards of eligibility to vote inthe election.The respondent was afforded full opportunity at thehearing to make any contentions it desired and to adduce evidencein support thereof. It failed to take advantage of this opportunity.4 The Regional Director's eligibility lists were compiled from and based upon lists ofemployees furnished by the companies.Turner Terminal Company omitted in error thenine employees from the lists which it furnished the Regional Director 376DECISIONSOF NATIONALLABOR RELATIONS BOARDUnder these circumstances, the objections which it now seeks tomake are foreclosed.Accordingly, we shall direct an election among the employees ofTurner Terminal Company who were eligible to vote in the originalelection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Turner Terminal Company, Mobile, Alabama, an election bysecret ballot shall be conducted within fifteen (15) days from thedate of this Direction under the direction and supervision of theRegional Director for the Fifteenth Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle III, Section 9, of said Rules and Regulations, among thepersons employed as warehousemen at Turner Terminal Company,including warehouse checkers, gang foremen, tractor foremen, andcotton compress men, and excluding longshoremen, supervisory andclerical employees, and the office force, to determine whether theydesire to be represented by International Longshoremen and Ware-housemen's Union, affiliated with the Committee for Industrial Or-ganization, or by Warehouse Workers, International Longshoremen'sAssociation, Local No. 1473, affiliated with the American Federationof Labor, for the purposes of collective bargaining or by neither.Eligibility to vote in the election will be determined by the standardsset forth in the Direction of Elections which originally directed anelection to be held among the persons employed as warehousemen'by Turner Terminal Company.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESMarch 27, 1939On September 29, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision, Direction of Elections, andOrder in the above-entitled proceeding.On October 7, 1938, theBoard issued an Amendment to its Decision and Direction of Elec-tions.Pursuant to the Direction of Elections, as amended, elections MOBILE STEAMSHIP ASSOCIATION ET AL.377by secret ballot were conducted on October 14, 1938, by the RegionalDirector for the Fifteenth Region (New Orleans, Louisiana), hereincalled the Regional Director, including an election among the em-ployees of Turner Terminal Company, herein called the Company.On November 9, 1938, the board issued its Supplemental Decision,Certification of Representatives, and Order, in which it reported theresults of the elections held among the employees of various com-panies involved in this proceeding, including employees of the Com-pany, and noted that the Company had filed and that the Board wasthen considering objections to the Regional Director's IntermediateReport on the ballots.On February 16, 1939, the Board issued aSecond Supplemental Decision and Direction of Election sustainingthe objections of the Company to the Intermediate Report and direct-ing that, as part of the investigation authorized by 'the Board toascertain representatives for the purposes of collective bargainingwith the Company, a second election by secret ballot be conducted,within 15 days from the date of the Second Direction, by the Re-gional Director among the warehousemen of the Company, includingwarehouse checkers, gang foremen, tractor foremen, and cotton com-pressmen, but excluding longshoremen, supervisory and clericalemployees, and the office force, to determine whether they desired tobe represented by International Longshoremen and Warehousemen'sUnion, affiliated with the Committee for Industrial Organization, orby Warehouse Workers, International Longshoremen's Association,Local No. 1473, affiliated with the American Federation of Labor,for the purposes of collective bargaining, or by neither.The Second Direction of Election ordered that eligibility to voteshould be determined by the standards set forth in the original Direc-tion of Elections.That Direction defined warehousemen as personswho had been employed by any one of several companies during eachof any 8 weeks between October 1, 1937, and March 31, 1938, andprovided that a warehouseman should cast his ballot with the em-ployees of the company at which he had had the greatest amount ofemployment during that period.Under the supervision of the Re-gional Director, a list of eligible voters was compiled by the Companyfrom its pay-roll records in accordance with the provisions of theSecond Supplemental Decision and Direction of Election.This listwas made available to the labor organizations involved prior to thedate of the election.Pursuant to the Second Supplemental Decision and Direction ofElection and to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, herein calledthe Regulations, an election by secret ballot was conducted on March1, 1939, by the Regional Director, acting in this matter as agent for 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board.Full opportunity was afforded to all parties to this in-vestigation to participate in the conduct of the secret ballot and tomake challenges.Thereafter, on March 4, 1939, the Regional Direc-tor, acting pursuant to Article III, Section 9, of the Regulations,issued and duly served upon the parties to the proceedings his Inter-mediate Report on the Ballot.No exceptions to the IntermediateReport have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total Number of Employees Eligible to Vote__________________58Total Number of Votes Cast_________________________________ 41Total Number of Votes forInternational Longshoremen andWarehousemen's Union, Affiliated with C. I. O______________8Total Number of Votes for Warehouse Workers,InternationalLongshoremen'sAssociation, Affiliated with A. F. of L------- 33Total Number of Votes for Neither Organization--------------0Total Number of Blank Ballots______________________________0Total Number of Void Ballots_______________________________0Total Number of Challenged Ballots__________________________0Total Numberof SpoiledBallots _..---------------------------0By virtue of and pursuant to the power vested in the Board bySection 9 (c) of the National Labor Relations Act, and pursuant toArticle III, Section 8, of the Regulations,IT is HEREBY CERTIFIEDthatWarehouseWorkers, InternationalLongshoremen's Association, Local No. 1473, affiliated with the Amer-icanFederation of Labor, has been designated and selected by amajority of the warehousemen at Turner Terminal Company, Mobile,Alabama, including warehouse checkers, gang foremen, tractor fore-men, and cotton compress men, but excluding longshoremen, super-visory and clerical employees, and the office force, as their representa-tive for the purposes of collective bargaining and that, pursuant toSection 9 (a) of the National Labor Relations Act, Warehouse Work-ers, International Longshoremen's Association, Local No. 1473, affili-ated with the American Federation of Labor, is the exclusive repre-sentative of all such employees for the purposes of collective bargain-ing with respect to rates of pay, wages, hours of employment, andother conditions of employment.11 N. L.R. B., No. 34a.